                 Case 2:20-cr-00202-WBS Document 15 Filed 04/09/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00202 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   CYNTHIA SEELEY,                                      DATE: April 12, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on April 12, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until May 10,

22 2021 at 9:00 a.m., and to exclude time between April 12, 2021, and May 10, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     Defense counsel requires additional time in order to meet with his client in person

26          to further review the discovery and discuss defense strategy and potential resolutions. Meetings

27          have been prevented by the COVID-19 pandemic but appear to be safe at this time, and counsel

28          hopes to meet in person with Ms. Seeley prior to the May 10 hearing to answer questions and


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00202-WBS Document 15 Filed 04/09/21 Page 2 of 3


 1        review discovery. Counsel for defendant believes that failure to grant the above-requested

 2        continuance would deny him the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               b)      The government does not object to the continuance.

 5               c)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of April 12, 2021 to May 10, 2021 at

10        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

11        Code T4] because it results from a continuance granted by the Court at defendant’s request on

12        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

13        best interest of the public and the defendant in a speedy trial.

14                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00202-WBS Document 15 Filed 04/09/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6 Dated: April 6, 2021                                        PHILLIP A. TALBERT
                                                               Acting United States Attorney
 7

 8                                                             /s/ SHELLEY D. WEGER
                                                               SHELLEY D. WEGER
 9                                                             Assistant United States Attorney
10

11 Dated: April 6, 2021                                        /s/ TIMOTHY ZINDEL
                                                               TIMOTHY ZINDEL
12                                                             Counsel for Defendant
13                                                             CYNTHIA SEELEY

14
                                             FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED.
16
            Dated: April 8, 2021
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
